DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the initial office action based on the 17/649,488 application filed January 31, 2022. Claims 1-15 are pending and have been fully considered.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted January 31, 2022 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS is being considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  “19” (see paragraph [0030]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 4-9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nettel (U.S. Patent No. 2,654,991) in view of Weber et al. (U.S. Patent Publ’n No. 2005/0241613, herein “Weber”).
Regarding Claim 1, Nettel discloses the invention substantially as claimed, including an engine (10) having an engine body including a plurality of cylinders (see column 3, lines 27-30), wherein each of the cylinders is provided with an intake port, an exhaust port, an intake valve, and an exhaust valve (inherent features of any known engine).  Nettel discloses that the engine includes an intake passage (13) and an exhaust passage ((18), (19)) connected to the engine body (see Figure), and a turbocharger (11) including a turbine (15) provided to the exhaust passage ((18), (19)) and a compressor (12) provided to the intake passage (13), wherein a geometric compression ratio of the cylinder is 11:1 or higher (see column 4, lines 58-60, MPEP § 2131(II)) and wherein the exhaust passage includes a plurality of independent exhaust passages ((18), (19)), each communicating with the exhaust port of one cylinder (see column 3, lines 30-36) and each connecting the engine body to the turbine (see Figure). Nettel is silent concerning the recited open period of each intake valve.
However, Weber discloses engines and methods of controlling an engine wherein shifting the rotational phase of one or more cams advances and/or delays timing of the opening and/or closing of valves (see Abstract).  Weber discloses that internal combustion engine (110) includes an engine block (111) defining a plurality of combustion cylinders (112), specifically a 6-cylinder engine including six combustion cylinders.  An air supply system (100) includes a first turbocharger (120) and may include a second turbocharger (140).  Weber discloses that it is known in the art to provide an open period of each intake valve in a range of 270° or larger in crank angle (see Figure 8 and paragraphs [0057]-[0058]). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the engine operation of Nettel by varying the opening period of the intake valves as described in Weber in order to facilitate improving the overall efficiency of the engine (see Weber, paragraph [0009]).
Interpretation note: Examiner is interpreting the last bullet of the claim as follows: wherein the exhaust passage includes a plurality of independent exhaust passages, each communicating with (1) “the exhaust port of one cylinder” OR (2) “the exhaust ports of two or more cylinders of which timings of exhaust stroke are discontinuous from each other”.  Since “or” is a conjunction setting forth two possibilities, and since Nettel discloses option (1) of the noted possibilities, this claim limitation reads upon the teachings of Nettel.  
Regarding Claim 4, Nettel discloses that the engine body is formed with a plurality of in-head exhaust passages (see portion of exhaust passages, i.e, dotted lines within engine body) each communicating with the exhaust ports of the two or more cylinders of which the timings of exhaust strokes are discontinuous from each other (functional implication of the engine operation), and wherein the plurality of independent exhaust passages ((18), (19)) are connected to different in-head exhaust passages, respectively (see Figure 1).
Regarding Claims 5-8, Nettel discloses the invention substantially as claimed, but is silent concerning the recited open period of each intake valve.
However, Weber discloses that it is known in the art to provide an open period of each intake valve in a range of 270° or larger in crank angle but less than 290° (see Figure 8 and paragraphs [0057]-[0058]). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the engine operation of Nettel by varying the opening period of the intake valves as described in Weber in order to facilitate improving the overall efficiency of the engine (see Weber, paragraph [0009]).
Regarding Claims 9, 12, and 13, Nettel discloses that the engine is a straight-six engine having six cylinders lined up in a row (see Figure 1).
Claim(s) 2, 3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nettel in view of Weber as applied to Claim 1 herein, and further in view of Overy et al. (U.S. Patent No. 3,877,230, herein “Overy”).
Regarding Claim 2, Nettel discloses that invention substantially as claimed, including wherein the turbine (15) includes a turbine body having a plurality of blades (see Figure 2) configured to rotate by receiving exhaust energy (see column 3, line 52 - column 4, line 18), and a turbine housing configured to accommodate the turbine body (see Figures 1 and 2), Nettel is silent concerning the claimed particulars of the partitioned internal space of the turbine housing. 
However, Overy discloses a plural-cylinder internal-combustion engine equipped with Buchi-type exhaust-driven supercharger, whose turbine has a plurality of nozzle groups partitioned via respectively fed by each of the individual cylinders (see column 1, lines 52-55), at a part from an upstream end of the turbine housing to the turbine body, into a plurality of inlet passages lined up in a direction of a rotation axis of the turbine body and formed to extend along an outer circumference of the turbine body (see Figure), and wherein the plurality of independent exhaust passages are connected to different inlet passages (see Figure).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the engine of Nettel by providing a partitioned turbine housing as described in Nettel in order to facilitate optimization of engine operation by providing exhaust gases to separately tuned inlet nozzles of the turbocharger (see Overy, column 1, lines 9-15).
Regarding Claim 3, Nettel discloses that the engine body is formed with a plurality of in-head exhaust passages (see portion of exhaust passages, i.e, dotted lines within engine body) each communicating with the exhaust ports of the two or more cylinders of which the timings of exhaust strokes are discontinuous from each other (functional implication of the engine operation), and wherein the plurality of independent exhaust passages ((18), (19)) are connected to different in-head exhaust passages, respectively (see Figure 1).
Regarding Claims 10 and 11, Nettel discloses that the engine is a straight-six engine having six cylinders lined up in a row (see Figure 1).

Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, various references are cited that provide detail of relevant turbocharged engines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747